Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 43-62 are pending in the case. Clams 43 and 56 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed US patent 11003309 and 9665240 and Provisional application 61/932046 filed on 01/27/2014 is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on 08/03/2021 and 08/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 43-62 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US 20140201681 A1 hereinafter Mahaffey) in view of Patel et al. (US 20140074649 A1 hereinafter Patel)

As to independent claim 43, Mahaffey teaches an apparatus comprising at least a processor, and a non-transitory memory associated with the processor having computer coded instructions therein, with the computer instructions configured to, when executed by the processor, cause the apparatus to: [device with processor and an applications ¶30 "client devices 118-120 is a processor-based device that executes an operating system (e.g., Android, iOS, etc.) and is capable of executing applications"]
cause, via an interface, presentation of a plurality of dynamic icons representing a plurality of items, wherein the plurality of dynamic icons are configured to be selectable by a user; [Fig. 5 illustrates icons with varying size (dynamic) representing apps and are selectable ¶43 "FIG. 5 illustrates the enhancement of displayed icons"]
determine at least one suggested dynamic icon associated with at least one suggested item; [suggest applications ¶59, ¶43 " determination is made to decide whether or not an icon is displayed at all."]
temporarily apply a visual bias to the at least one suggested dynamic icon associated with the at least one suggested item; and [context changes over time (temporary) which changes appearance of icons ¶39, ¶41 "modifying the appearance of icons based on usage and context, under an embodiment. As shown in process 400, the system records the times and locations (and frequency) when apps have been used by a user,"]

However, Patel teaches remove the visual bias from the at least one suggested dynamic icon based on the occurrence of a predetermined condition. [remove items over time (condition)  ¶51 "the recommendation will be removed after a default period of time."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon interface disclosed by Mahaffey by incorporating the remove the visual bias from the at least one suggested dynamic icon based on the occurrence of a predetermined condition disclosed by Patel because both techniques address the same field of recommending content and by incorporating Patel into Mahaffey improves recommendations to users avoiding problems with user forgetting items or skews in the distribution of items that are actually of interest to a user. [Patel ¶4-5]

As to dependent claim 44, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the computer instructions are configured to cause the apparatus to receive a selection indication of a first dynamic icon of the plurality of dynamic icons associated with one item of the plurality of items, [Mahaffey usage ¶31 "regarding usage of the device (e.g., location, communication means, times of use, etc.) and the applications (e.g., usage frequency, duration, etc.)"]
wherein the temporarily applying the visual bias occurs in response to the selection indication. [Mahaffey usage determines how to display ¶31 " (e.g., usage frequency, duration, etc.) to determine how best to display the icons for each application"]

claim 45, the rejection of claim 44 is incorporated.  Mahaffey and Patel further teach wherein the first dynamic icon and the at least one suggested dynamic icon are simultaneously presented via the interface during receipt of the selection indication and while the visual bias is applied. [Mahaffey Fig. 7 illustrates icons with suggested icons on GUI receiving use ¶31]

As to dependent claim 46, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the predetermined condition is a predetermined duration.  [Patel over time (condition)  ¶51 "the recommendation will be removed after a default period of time."]

As to dependent claim 47, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the predetermined condition is a selection of one or more of the plurality of dynamic icons. [Mahaffey conditions based on selections ¶46]

As to dependent claim 48, the rejection of claim 47 is incorporated.  Mahaffey and Patel further teach wherein the selection of the one or more of the plurality of dynamic icons is the selection of a second icon other than the at least one suggested dynamic icon.  [Mahaffey select icons including not fit elements ¶43 "the icons for critical or user selected applications. If all available icons or graphical elements do not fit or are cannot be displayed on the home screen, one or more other screens may need to display these icons and are typically accessed by the user scrolling or flipping screens."]

claim 49, the rejection of claim 47 is incorporated.  Mahaffey and Patel further teach wherein the selection of the one or more of the plurality of dynamic icons is the selection of one of the at least one suggested dynamic icon. [Mahaffey select from enlarged or suggested icons Fig. 5/7 ¶54 "app icons within can be used to launch apps"]

As to dependent claim 50, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the predetermined condition is a termination of a transaction associated with the user. [Mahaffey crashing (terminates app transaction) ¶65 "certain applications may be suggested based on conditions such as battery usage, network usage, susceptibility to crash"]

As to dependent claim 51, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein determining the at least one suggested dynamic icon is based on transaction data associated with the at least one suggested item. [Patel recommendations based on transactions ¶75 " Depending on the embodiment and/or the recommendation algorithm, the sets of items selected by other users that are analyzed for co-occurring items may include items that are found together in any or all of shopping lists, transactions"]

As to dependent claim 52, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the visual bias comprises emphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey share infrequent use emphasized via a folder, or location as in Fig. 14 ¶78, ¶47 ""infrequently used" folder "]

claim 53, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the visual bias comprises applying a visual indicator to the at least one suggested dynamic icon. [Mahaffey count value indicator on icon ¶55, Fig. 7 706]

As to dependent claim 54, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein the visual bias comprises highlighting, shading, or flashing of the at least one suggested dynamic icon. [Mahaffey visual efficts such as colors and flashing Fig. 5 (G-H) illustate highlight and shade ¶43 "Various different visual effects can be used to differentiate icons, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.)"]

As to dependent claim 55, the rejection of claim 43 is incorporated.  Mahaffey and Patel further teach wherein removing the visual bias comprises removing a visual indication from the dynamic icon; or  [Patel removes recommendation ¶51 "the recommendation will be removed after a default period of time."] wherein removing the visual bias comprises deemphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey ¶45 " Icons can also be de-emphasized or reduced (minimized) relative to the other icons"]

As to independent claim 56, Mahaffey teaches a method comprising: 
causing, via an interface, presentation of a plurality of dynamic icons representing a plurality of items, wherein the plurality of dynamic icons are configured to be selectable by a user; [Fig. 5 illustrates icons with varying size (dynamic) representing apps and are selectable ¶43 "FIG. 5 illustrates the enhancement of displayed icons"]

temporarily applying a visual bias to the at least one suggested dynamic icon associated with the at least one suggested item; and [context changes over time (temporary) ¶39, ¶41 "modifying the appearance of icons based on usage and context, under an embodiment. As shown in process 400, the system records the times and locations (and frequency) when apps have been used by a user,"] 
Mahaffey does not specifically teach removing the visual bias from the at least one suggested dynamic icon based on the occurrence of a predetermined condition.
However, Patel teaches removing the visual bias from the at least one suggested dynamic icon based on the occurrence of a predetermined condition. [remove items over time (condition)  ¶51 "the recommendation will be removed after a default period of time."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon interface disclosed by Mahaffey by incorporating the removing the visual bias from the at least one suggested dynamic icon based on the occurrence of a predetermined condition disclosed by Patel because both techniques address the same field of recommending content and by incorporating Patel into Mahaffey improves recommendations to users avoiding problems with user forgetting items or skews in the distribution of items that are actually of interest to a user. [Patel ¶4-5]

As to dependent claim 57, the rejection of claim 56 is incorporated.  Mahaffey and Patel further teach further comprising receiving a selection indication of a first dynamic icon of the 
wherein the first dynamic icon and the at least one suggested dynamic icon are simultaneously presented via the interface during receipt of the selection indication and while the visual bias is applied. [Mahaffey Fig. 7 illustrates icons with suggested icons on GUI receiving use ¶31]

As to dependent claim 58, the rejection of claim 56 is incorporated.  Mahaffey and Patel further teach wherein the predetermined condition is a predetermined duration, [Patel over time (condition)  ¶51 "the recommendation will be removed after a default period of time."] a selection of one or more of the plurality of dynamic icons, or a termination of a transaction associated with the user. [Mahaffey crashing (terminates app transaction) ¶65 "certain applications may be suggested based on conditions such as battery usage, network usage, susceptibility to crash"]

As to dependent claim 59, the rejection of claim 56 is incorporated.  Mahaffey and Patel further teach wherein determining the at least one suggested dynamic icon is based on transaction data associated with the at least one suggested item. [Patel recommendations based on transactions ¶75 " Depending on the embodiment and/or the recommendation algorithm, the 

As to dependent claim 60, the rejection of claim 56 is incorporated.  Mahaffey and Patel further teach wherein the visual bias comprises emphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey share infrequent use emphasized via a folder, or location as in Fig. 14 ¶78, ¶47 ""infrequently used" folder "]

As to dependent claim 61, the rejection of claim 56 is incorporated.  Mahaffey and Patel further teach wherein the visual bias comprises applying a visual indicator to the at least one suggested dynamic icon. [Mahaffey count value indicator on icon ¶55, Fig. 7 706]

As to dependent claim 62, the rejection of claim 56 is incorporated.  Mahaffey and Patel further teach wherein removing the visual bias comprises removing a visual indication from the dynamic icon; or [Patel removes recommendation ¶51 "the recommendation will be removed after a default period of time."] wherein removing the visual bias comprises deemphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey ¶45 " Icons can also be de-emphasized or reduced (minimized) relative to the other icons"]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143